PER CURIAM.
William Percy Frasier appeals his judgment and sentence for resisting an officer with violence1 and felony driving under the influence.2 We affirm in all respects, except that we strike a written special condition of probation.
The trial court ordered Frasier to participate in and complete a substance abuse evaluation and counseling program, and to pay the summary fees for evaluation, referral and monitoring. The trial court had the discretion to impose such costs pursuant to section 893.13(8)(a), Florida Statutes. However, the costs had to be individually announced at sentencing. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We strike these costs because the trial court failed to announce them as a special condition of probation. They may not be reimposed. Justice v. State, 674 So.2d 123 (Fla.1996).
AFFIRMED, as modified.
SHARP, W., HARRIS and THOMPSON, JJ., concur.

. § 843.01, Fla. Stat. (1993).


. § 316.193(l)(a) & (2)(b), Fla. Stat. (1993).